DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “and wherein a permeating liquid to permeate into the layered body is injected into the inner container, the permeating liquid accumulating first in the recessed parts of the inner container to permeate into portions of the wet sheets, the portions being not yet permeated.” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 15, 16, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites: “and wherein a permeating liquid to permeate into the layered body is injected into the inner container, the permeating liquid accumulating first in the recessed parts of the inner container to permeate into portions of the wet sheets, the portions being not yet permeated.”

Examiner does not understand how wet sheets are permeated then not yet permeated.  Examiner further does not understand the limitation of not yet permeated as such has not been described in the claims prior or specification.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 15, 19, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi Bando (US 2005/0258062 – hereinafter Bando) in view of Tashio Ishihara (US 2018/0105343 – hereinafter Ishihara) and Zaidman et al. (US 2007/0062967 – hereinafter Zaidman), Berger et al. (US 2014/0367296 – hereinafter Berger), Augustus Mierson (3,482,734 – hereinafter Mierson), and Ogawa et al. (4,180,160 – hereinafter Ogawa).
Re Claims 11, 15, 19, 20, and 21:
Bando discloses an outer bag (1) that includes an upper side (26), and that includes an outer take-out opening (46) at the outer bag's (1) upper side (26) (see paragraph [0038]; see Figs. 1, 2, and 5), the outer take-out opening (46) being freely opened and closed by a closure means (44) (see Fig. 1); and a layered body of wet sheets (3) (see Figs. 4 and 6), the outer bag accommodating the layered body of the wet sheets (3), wherein the layered body is accommodated in a way that allows an upper edge of the upper surface-side of the topmost wet sheet (3) to be grasped by a user and spread out when 

Ishihara teaches each of the wet sheets (1) being in a folded state (se paragraph [0060]) and having an upper-surface side (near5), with the layered body including a topmost wet-sheet (see Fig. 5), wherein the folded wet-sheet is configured such that each of the wet-sheets (1) is folded into a zigzag shape at fold lines that are substantially parallel to each other (see Fig. 5), and into a band shape to be layered, an upper edge (at 5) of the folded wet-sheet being opposite an outer take-out opening (3) (see Fig. 4), the folded wet-sheet having a middle part (2nd layer and/or middle section traverse), and an edge (left side edge), with the upper edge (at 5) of the folded wet-sheet (1) disposed at the middle part (middle section traverse) of the folded sheet in a width direction so as to face a lengthwise direction (see Figs. 4 and 5), wherein the layered body includes (i) a layer-top part that faces the outer take-out opening, the layer-top part having two sides and an underside, (ii) bottom edges, and (iii) layer-side parts that stretch from both the sides of the layer-top part to each of the bottom edges of the layered body (Examiner notes represented as a rectangular like stack) (see Figs. 1-13).  Re Claim 19: Ishihara teaches wherein the wet sheet is a facemask that is used for face packing, and that is permeated with a cosmetic liquid (see paragraph [0002]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Bando with that of Ishihara to provide an alternative arrangement f of design for sheets as commonly known within the art.

Zaidman teaches a layered body (10) being bent in a lengthwise direction (see Fig. 4b) into an approximately inverted U-shape (see Fig. 6) and wherein the layered body (10) includes (i) an upward-arc shaped layer-top part (17) that faces an outer take-out opening (162) (see Figs. 4B and 6), the layer-top part (17) having two sides (left and right) and an underside (opposite top), (ii) bottom edges (near 13 and 14), and (iii) layer-side parts (left and right sides)  (as seen in Fig. 4b) that stretch from both the sides of the layer-top part to each of the bottom edges (13, 14) of the layered body (as shown by folding a stack into a U-shaped stack).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Bando with that of Ishihara and Zaidman to allow for sheet to be in optimal position for effective dispensing.

Berger teaches wherein an inner container (30) that has shape-retention capability and that accommodates a layered body (see Figs. 1-5). Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Bando with that of Ishihara, Zaidman and Berger to provide an alternative inner container type as known by design choice of one of ordinary skill in the art.

Mierson teaches wherein an inner container (50) includes a bottom (near 60), a projection (63) that that protrudes from the bottom of the container to support the underside of the layer-top part that faces an outer take-out opening of the layered body, 

Ogawa teaches wherein a permeating liquid (10) to permeate into a layered body (3) is injected into a container (1), the permeating liquid (10) accumulating first in a recessed parts (bottom) of the container (3) to permeate into portions of the wet sheets (3), the portions being not yet permeated (as in not placed in the container yet) (see col. 2 lines 23-40).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of .


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bando in view of Ishihara, Zaidman, Berger, Mierson, and Ogawa and further in view of David Rudd (US 2007/0062843 – hereinafter Rudd).
Re Claim 16:
Bando in view of Ishihara, Zaidman, Berger, Mierson, and Ogawa teaches the device of claim 15, but fails to specifically teach an inner sheet by which an opening of the inner container is firmly closed and within which an inner take-out opening corresponding to the outer take-out opening is to be formed.

Rudd teaches an inner sheet (50) by which an opening (main opening widthwise) of an inner container (42) is firmly closed and within which an inner take-out opening (56) corresponding to an outer take-out opening (76) is to be formed (see Figs. 1-8).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Bando in view of Ishihara, Zaidman, Berger, Mierson, and Ogawa with that of Rudd to provide protect the contents of a container prior to usage.






Claims 11, 15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bando in view of Harvey Twardowski (5,368,188 – hereinafter Twardowski), Zaidman, Berger, Mierson, and Ogawa.
Re Claims 11, 15, and 21:
Bando discloses an outer bag (1) that includes an upper side (26), and that includes an outer take-out opening (46) at the outer bag's (1) upper side (26) (see paragraph [0038]; see Figs. 1, 2, and 5), the outer take-out opening (46) being freely opened and closed by a closure means (44) (see Fig. 1); and a layered body of wet sheets (3) (see Figs. 4 and 6), the outer bag accommodating the layered body of the wet sheets (3), wherein the layered body is accommodated in a way that allows an upper edge of the upper surface-side of the topmost wet sheet (3) to be grasped by a user and spread out when the wet sheet (3) is taken out of the packaging (see Figs. 1-6), but fails to specifically teach each of the wet sheets being in a folded state, and having an upper-surface side, with the layered body including a topmost wet-sheet, and an inner container that has shape-retention capability and that accommodates the layered body; wherein the folded wet-sheet is configured such that each of the wet-sheets is folded into a zigzag shape at fold lines that are substantially parallel to each other, and into a band shape to be layered, an upper edge of the folded wet-sheet being opposite the outer take-out opening, the folded wet-sheet having a middle part, and an edge, with the upper edge of the folded wet-sheet disposed at the middle part of the folded sheet in a width direction 

Twardowski teaches each of the wet sheets (19) being in a folded state (see Fig. 3), and having an upper-surface side (near 44), with the layered body including a topmost wet-sheet, wherein the folded wet-sheet is configured such that each of the wet-sheets is folded into a zigzag shape at fold lines that are substantially parallel to each other, and into a band shape to be layered, an upper edge (near 12) of the folded wet-sheet being opposite an outer take-out opening, the folded wet-sheet having a middle part (near 18, near 45), and an edge, with the upper edge (near 12) of the folded wet-sheet 

Zaidman teaches a layered body (10) being bent in a lengthwise direction (see Fig. 4b) into an approximately inverted U-shape (see Fig. 6) and wherein the layered body (10) includes (i) an upward-arc shaped a layer-top part (17) that faces an outer take-out opening (162), the layer-top part (17) having two sides (left and right) and an underside (opposite top), (ii) bottom edges (near 13 and 14), and (iii) layer-side parts (left and right sides)  (as seen in Fig. 4b) that stretch from both the sides of the layer-top part to each of the bottom edges (13, 14) of the layered body (as shown by folding a stack into a U-shaped stack).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Bando with that of Twardowski and Zaidman to allow for sheet to be in optimal position for effective dispensing.



Mierson teaches wherein an inner container (50) includes a bottom (near 60), a projection (63) that protrudes from the bottom of the container to support the underside of the layer-top part that faces an outer take-out opening of the layered body, two sides (near 57, 58) and recessed parts (59, 60) formed on both sides of the projection (63), with said recessed parts (59, 60) accommodating the layer-side parts that respectively stretch from the layer-top part to the bottom edges of the layered body (see Figs. 1-8), 

Ogawa teaches wherein a permeating liquid (10) to permeate into a layered body (3) is injected into a container (1), the permeating liquid (10) accumulating first in a recessed parts (bottom) of the container (3) to permeate into portions of the wet sheets (3), the portions being not yet permeated (as in not placed in the container yet) (see col. 2 lines 23-40).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Bando with that of Twardoski, Zaidman, Berger, Mierson, and Ogawa to maintain a wet tissue in a moistened condition for optimal usage.



Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bando in view of Twardowski, Zaidman, Berger, Mierson and Ogawa and further in view of Rudd.
Re Claim 16:
Bando in view of Twardowski, Zaidman, Berger, Mierson and Ogawa teaches the device of claim 15, but fails to specifically teach an inner sheet by which an opening of the inner container is firmly closed and within which an inner take-out opening corresponding to the outer take-out opening is to be formed.

Rudd teaches an inner sheet (50) by which an opening (main opening widthwise) of an inner container (42) is firmly closed and within which an inner take-out opening (56) corresponding to an outer take-out opening (76) is to be formed (see Figs. 1-8) and (facemasks).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Bando in view of Twardowski, Zaidman, Berger, Mierson and Ogawa with that of Rudd to provide protect the contents of a container prior to usage and to provide an alternative dispensed product as known within the art.


Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bando in view of Twardowski and Zaidman, Berger, Mierson and Ogawa and further in view of Koji Nakamura (Us 2012/0211022 – hereinafter Nakamura).
Re Claims 19 and 20:
Bando in view of Twardowski, Zaidman, Berger, Mierson and Ogawa teaches the device of claim 11, but fails to teach wherein the wet sheet is a facemask that is used for face packing, and that is permeated with a cosmetic liquid, and wherein the facemask is folded in reverse direction at multiple fold lines disposed in the lengthwise direction, with the upper edge being at the outer periphery of the upper side of the facemask.



Nakamura teaches wherein the wet sheet is a facemask that is used for face packing, and that is permeated with a cosmetic liquid (see paragraph [0001]). Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Bando in view of Twardowski, Zaidman, Berger, Mierson and Ogawa with that of Nakamura to provide an alternative dispensed product as known within the art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hammond et al. (Us 2015/0257613) – teaches an inner container filled with liquid and wet tissues, or filling an inner container with liquid after packaging dry tissues.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373.  The examiner can normally be reached on M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651